DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 13-24, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onggosanusi et al. (US 2021/0044343).
Onggosanusi discloses or suggests:
regarding claims 1 and 27, an apparatus and a method for wireless communication at a user equipment (UE), the apparatus and the method comprising:
a transceiver (see at least paragraph 97, RF transceiver);
a memory configured to store instructions (see at least paragraph 102, memory); and
one or more processors communicatively coupled with the memory and the transceiver (see at least Fig. 3A and paragraphs 99-101, processor coupled with the memory and the transceiver), wherein the one or more processors are configured to execute the instructions to cause the apparatus to:
receive one or more downlink transmissions from a base station (see at least paragraphs 161-163 and 228, receiving a reference signal (RS) and measuring the RS to calculate beam quality and to estimate the quality of an uplink channel); and
transmit, based on comparing one or more parameter values of the one or more downlink transmissions to one or more threshold values, a sounding reference signal (SRS) to the base station over uplink resources (see at least paragraphs 161-163 and 228, based on comparing an RSRP or SINR value measured from at least one downlink reference signal to a threshold, an SRS is transmitted on one of the configured SRS resources);
regarding claims 2 and 28, comparing the one or more parameter values includes comparing at least one of an observed modulation and coding scheme (MCS), one or more log likelihood ratios (LLRs), an observed signal-to-interference-and-noise ratio (SINR), a bit error rate (BER), a block-error rate (BLER), a number of negative acknowledged code blocks (CBs), a ratio between the negative acknowledged CBs over the total number of CBS, a number of negative acknowledged code block groups (CBGs), or a ratio between the negative acknowledged CBGs over the total number of CBGs, of the one or more downlink transmissions to the one or more threshold values (see at least paragraphs 161-163 and 228, comparing an RSRP or SINR value measured from at least one downlink reference signal to a threshold);
regarding claim 3, the one or more processors are further configured to execute the instructions to cause the apparatus to receive, from the base station, a configuration indicating the one or more threshold values (see at least paragraphs 162, the threshold can be configured via higher-layer (RRC) signaling or dynamically signaled to the UE (via, e.g., PDCCH or MAC CE));
regarding claim 4, the one or more processors are further configured to execute the instructions to cause the apparatus to transmit, to the base station, based on determining to transmit the SRS, and prior to transmitting the SRS, an indication of transmitted the SRS (see at least paragraph 163, pre-notification message as a notification that the UE is about to transmit the SRS);
regarding claim 5, the one or more processors are further configured to execute the instructions to cause the apparatus to transmit the indication to the base station along with hybrid automatic repeat/request (HARQ) feedback (see at least paragraph 163, multiplexed with HARQ-ACK);
regarding claim 6, the one or more processors are further configured to execute the instructions to cause the apparatus to transmit the indication further based on determining that a feature for transmitting SRS without a command from the base station is enabled (see at least paragraphs 161-163, the UE determines if the UE initiates an aperiodic SRS triggering);
regarding claim 7, the one or more downlink transmissions include multiple downlink transmissions, and wherein the one or more processors are further configured to execute the instructions to cause the apparatus to transmit the SRS based on comparing the one or more parameter values of the multiple downlink transmissions to the one or more threshold values (see at least paragraphs 161-163 and 228, receiving one or more reference signal (RS) and measuring the one or more RS to calculate beam quality and to estimate the quality of an uplink channel and, based on comparing an RSRP or SINR value measured from at least one downlink reference signal to a threshold, an SRS is transmitted);
regarding claim 8, the one or more processors are further configured to execute the instructions to cause the apparatus to transmit the SRS based on the one or more parameter values of at least a threshold number of the multiple downlink transmissions being at least at the one or more threshold values (see at least paragraphs 161-163 and 228, based on an RSRP or SINR value measured from at least one downlink reference signal being smaller than a threshold , an SRS is transmitted);
regarding claim 9, the one or more processors are further configured to execute the instructions to cause the apparatus to receive, from the base station, a configuration indicating at least one of the threshold number of the multiple downlink transmissions or a number representing the multiple downlink transmissions (see at least paragraphs 162, the threshold can be configured via higher-layer (RRC) signaling or dynamically signaled to the UE (via, e.g., PDCCH or MAC CE));
regarding claim 10, the configuration further indicates a time period after which to transmit the SRS to the base station, and wherein the one or more processors are further configured to execute the instructions to cause the apparatus to transmit the SRS to the base station over the uplink resources occurring after the time period from receiving the multiple downlink transmissions (see at least paragraphs 161-165 and 227, the offset Δ can be configured via higher-layer (RRC) signaling, or signaled to the UE via L1 (PDCCH, either UE-specific or UE-group DCI) or L2 (MAC CE) DL control channel);
regarding claim 13, the one or more processors are further configured to execute the instructions to cause the apparatus to transmit the SRS based on a first configuration that is different from a second configuration received from the base station that configures transmission of aperiodic SRS (see at least paragraphs 161-164 and 227, the SRS configuration can be performed via higher-layer (RRC) signaling but the indication of the selected SRS resource(s) can be included in the pre-notification message);
regarding claim 14, the one or more downlink transmissions are received in resources of one or more dynamic grants or a same semi-persistent scheduling (SPS) configuration (see at least paragraphs 161-162 and 227, measurement RS resources associated with data and/or control transmissions configured via one or more dynamic grants or a same semi-persistent scheduling (SPS) configuration);
regarding claim 15, the one or more downlink transmissions include at least a first downlink transmission received in first resources of a first semi-persistent scheduling (SPS) configuration and at least a second downlink transmission received in second resources of a second SPS configuration (see at least paragraphs 161-162 and 169, the UE can be configured with one or more measurement RS resources, such as CSI-RS, where the CSI-RS includes semi-persistent (SP) CSI-RS);
regarding claim 16, the one or more downlink transmissions further include at least a third downlink transmission received in third resources of a dynamic grant (see at least paragraphs 161-162, 161-162 and 227, measurement RS resources associated with data and/or control transmissions configured via dynamic grant);
regarding claim 17, the one or more processors are further configured to execute the instructions to cause the apparatus to receive, from a base station, an indication to compare, to the one or more threshold values, the one or more parameter values of either downlink transmissions received in resources of a same semi-persistent scheduling (SPS) configuration or downlink transmissions received in resources of multiple SPS configurations (see at least paragraphs 161-164 and 169, the UE can be configured with one or more measurement RS resources, such as CSI-RS, where the CSI-RS includes semi-persistent (SP) CSI-RS, where the UE receives one or more reference signal (RS) and measures the one or more RS to calculate beam quality and to estimate the quality of an uplink channel and, based on comparing an RSRP or SINR value measured from at least one downlink reference signal to a threshold, an SRS is transmitted);
regarding claim 18, the one or more processors are further configured to execute the instructions to cause the apparatus to receive, from the base station, a configuration including one or more parameters related to transmitting the SRS, wherein the one or more parameters include at least one of a resource density or a comb level for transmitting the SRS (see at least paragraphs 161-164 and 226-227, SRS resources corresponding to a resource density); and
regarding claim 19, the one or more processors are further configured to execute the instructions to cause the apparatus to receive, from the base station, a configuration including one or more parameters related to a number of repetitions of the SRS to transmit, wherein the one or more processors are further configured to execute the instructions to cause the apparatus to transmit the number of repetitions of the SRS over a period of time based on the one or more parameters (see at least Figs. 9A-9C and paragraph 169, semi-persistent (SP) SRS includes a repetition of SRS transmission over a period of time).

Onggosanusi discloses or suggests:
regarding claims 20 and 29, an apparatus and a method for wireless communication at a base station, the apparatus and the method comprising:
a transceiver (see at least paragraph 106, RF transceiver);
a memory configured to store instructions (see at least paragraph 111, memory); and
one or more processors communicatively coupled with the memory and the transceiver (see at least Fig. 3B and paragraphs 108-110, processor coupled with the memory and the transceiver), wherein the one or more processors are configured to execute the instructions to cause the apparatus to:
receive, from a user equipment (UE), feedback related to decoding one or more downlink transmission, where the feedback includes an indication that the UE is transmitting a sounding reference signal (SRS) (see at least paragraphs 161-166 and 228, receiving a pre-notification message as a notification that the UE is about to transmit the SRS, where the pre-notification message is related to decoding one or more downlink reference signal (RS)); and
receive, based on the indication, the SRS from the UE over uplink resources (see at least paragraphs 161-166 and 228, receiving an SRS on at least one SRS resource based on the pre-notification message);
regarding claims 21 and 30, the one or more processors are further configured to execute the instructions to cause the apparatus to receive, from the base station, a configuration indicating the one or more threshold values for determining to transmit the SRS (see at least paragraphs 162, the threshold can be configured via higher-layer (RRC) signaling or dynamically signaled to the UE (via, e.g., PDCCH or MAC CE));
regarding claim 22, the one or more downlink transmissions include multiple downlink transmissions, and wherein the feedback for the multiple downlink transmissions indicate that the UE is transmitting the SRS for at least a portion of the multiple downlink transmissions (see at least paragraphs 161-166 and 228, receiving a pre-notification message as a notification that the UE is about to transmit the SRS, where the pre-notification message is related to decoding one or more downlink reference signal (RS));
regarding claim 23, the one or more processors are further configured to execute the instructions to cause the apparatus to transmit, to the UE, a configuration indicating at least one of the threshold number of the multiple downlink transmissions or a number representing the multiple downlink transmissions (see at least paragraphs 162, the threshold can be configured via higher-layer (RRC) signaling or dynamically signaled to the UE (via, e.g., PDCCH or MAC CE)); and
regarding claim 24, the configuration further indicates a time period after which to transmit the SRS to the apparatus, and wherein receiving the SRS is based on determining the uplink resources for receiving the SRS occurring after the time period from receiving the multiple downlink transmissions (see at least paragraphs 161-165 and 227, the offset Δ can be configured via higher-layer (RRC) signaling, or signaled to the UE via L1 (PDCCH, either UE-specific or UE-group DCI) or L2 (MAC CE) DL control channel, where the UE transmits the SRS to the base station Δ slots later after receiving the one or more downlink reference signals).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi et al. (US 2021/0044343) in view of Kim et al. (USPN 8,374,076).
Regarding claims 11 and 25, Onggosanusi discloses or suggests all of the subject matter of the claimed invention except the one or more parameter values of the one or more downlink transmissions includes a decoding status resulting in a negative-acknowledgement (NACK) feedback value, where the indication includes a negative-acknowledgement (NACK) feedback value received for at least the portion of the multiple downlink transmissions.
Kim, from the same or similar fields of endeavor, discloses or suggests the one or more parameter values of the one or more downlink transmissions includes a decoding status resulting in a negative-acknowledgement (NACK) feedback value, where the indication includes a negative-acknowledgement (NACK) feedback value received for at least the portion of the multiple downlink transmissions (see at least column 4 lines 38-48, column 10 lines 22-25, and column 13 lines 45-52, simultaneous transmission of ACK/NACK and an SRS, where the NACK indicates a negative feedback value if the downlink data is unsuccessfully decoded).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Kim in to the invention of Onggosanusi in order to allow simultaneous transmission of ACK/NACK and an SRS (see at least column 10 lines 20-25 of Kim).

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi et al. (US 2021/0044343) in view of Cirik et al. (US 2020/0213067).
Regarding claims 12 and 26, Onggosanusi discloses or suggests all of the subject matter of the claimed invention except transmitting or receiving the SRS on a same bandwidth part (BWP) of the one or more downlink transmissions.
Cirik, from the same or similar fields of endeavor, discloses or suggests transmitting or receiving the SRS on a same bandwidth part (BWP) of the one or more downlink transmissions (see at least paragraphs 399-400, a wireless device may perform monitoring a PDCCH, transmitting SRS, and receiving DL-SCH on the active BWP).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Cirik in to the invention of Onggosanusi in order to allow the UE to use a subset of a total bandwidth as a BWP to achieve bandwidth adaptation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang et al. (US 2022/0345195) discloses aperiodic SRS transmission based on a time offset from PDCCH (see Fig. 12 and paragraphs 300-302).
Liu et al. (US 2022/0109479) discloses SRS transmission based on a new DCI format while indicating SRS transmission bandwidth and ports (see at least paragraphs 105-108).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        11/18/2022